DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed May 7, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ke et al. (CN 107056747, already of record).The rejection is maintained and further applied to claims 11-13.
Ke et al. disclose amide derivative compounds that may be used as an insecticide. One of the structures disclosed in the reference is seen below on the left.  

    PNG
    media_image1.png
    256
    274
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    218
    208
    media_image2.png
    Greyscale

       Ke et al. 154					Instant Claims
The structure of the prior art is similar to that of the instant claims, where R1 is chloro, R2 is H, R3 is bromo, R4 is chloro and R5 is H. 
The prior art structure differs insofar as it has a methyl and a hydrogen at the circled carbon instead of 2 methyls as seen in the structure of the instant claims.
However, “[a] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. See MPEP 2144.09, I&II. In the instant case the claims differ insofar as the prior art does not have a methyl. However, the H can be considered a homolog of the methyl. Further, the structure of the instant claims is substantially similar to the compound 154 of the reference and therefor one of ordinary skill in the art would be motivated to make the compound of the instant claims with the expectation that they would have the same properties, e.g., an insecticide. Therefore, the claimed compounds are obvious over the compounds of Ke et al. 

Response to Arguments
The Examiner submits that it was explained why one of ordinary skill in the art would change the hydrogen with a methyl because on would expect them to have the same function based on the substitution yielding compounds that are structurally similar. Therefore, it was concluded that it would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have replaced the hydrogen of Ke et al. with the methyl of the instant claims. Furthermore, the claims also makes substitutions such as this. For example, R2 may be a methyl or H. Therefore, it would appear that although the efficacy will change, the compounds may be used for the same purpose and it would have been obvious to have made other compounds with varying functional groups. In regard to the significant differences in properties, one would expect properties to vary however, one would have a high expectation that the similar structures may be used for the same purpose successfully and have similar properties of being an insecticide. One of ordinary skill in the art would expect them to have similar properties even with the removal of the chiral center because Ke et al. disclose that the compounds disclosed therein are used as insecticides, which is also the purpose of the compounds of the instant claims. Also, although the chirality is removed and a there may be a change in steric effects when changing H to a methyl, it would not appear to cause much difference when using the compositions as insecticides. It is also noted that the compounds of Ke et al. may also have no chiral center because the CH3 may be a H. Therefore, one would reasonably conclude that chirality does not significantly affect the properties. It would also depend on the mechanism of action. Applicant appears not to show the mechanism of action or compare the two. Therefore, one would reasonably conclude that the compounds of Ke and the compounds of the instant claims would still possess the function of an insecticide absent of evidence to the contrary. Further, Applicant shows the differences at R2 but does not show that the properties change significantly when the chiral carbon is removed (changed). 
In regards to claim 13, R3 of Ke et al. may have CF3 group on the corresponding R3 position of the corresponding position of Formula I of the instant claims. Claims 11 and 13 are not commensurate in scope with the data in the instant specification because the compounds have other variables that would affect their efficacy. The C1 group of claim 11 is a homolog or very structurally similar to that of Ke et al. See MPEP 2144.09.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have varied the H on the N of Ke et al. with the reasonably expectation that they would have the similar function. Therefore, instant claims 11-13 are rejected. 

Conclusion
Claims 1-3 and 11-13 are rejected.
Claims 4-10 are withdrawn.
No claims allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612